Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Wagner on February 26, 2021.

1.	(Currently Amended) A system for measuring muscle mass of a patient, the system comprising:
a dual-energy radiation emission source;
a radiation detector configured so as to detect radiation emitted from the dual-energy radiation emission source passed through the patient;
at least one processor; and 
a memory coupled to the at least one processor, the memory storing instructions that when executed by the at least one processor, perform a set of operations comprising:
			receiving radiation detection data from the radiation detector;
based on the radiation detection data, generating a scan representation;
identifying a primary fat target in the scan representation, wherein the primary fat target is a subcutaneous fat region; 
determining an amount of fat in the primary fat target; 
comparing the amount of fat in the primary fat target to a reference; and
based on the comparison, correcting an estimated amount of lean tissue to generate a corrected muscle mass value. 

2.	(Original) The system of claim 1, wherein the primary fat target is in a region of interest and the corrected muscle mass value is for the region of interest.

3.	(Original) The system of claim 1, wherein the primary fat target is for a first region of the patient and the corrected muscle mass value is for a second region of the patient.

4.	(Original) The system of claim 3, wherein the first region is a torso region of the patient and the second region is an appendage of the patient.

5.	(Currently Amended) A system for measuring muscle mass of a patient, the system comprising:
a dual-energy radiation emission source;
a radiation detector configured so as to detect radiation emitted from the dual-energy radiation emission source passed through the patient;
at least one processor; and 
a memory coupled to the at least one processor, the memory storing instructions that when executed by the at least one processor, perform a set of operations comprising:
			receiving radiation detection data from the radiation detector;
based on the radiation detection data, generating a scan representation;
estimating an amount of lean tissue in a region of interest;
identifying a primary fat target in the scan representation in the region of interest, wherein the primary fat target is a subcutaneous fat region; 
determining an amount of fat tissue in the primary fat target; 
determining an amount of lean tissue in the primary fat target; and
correcting the estimated amount of lean tissue in the region of interest based on the amount of lean tissue in the primary fat target to generate a corrected muscle mass value.

6.	(Currently Amended) A system for measuring muscle mass of a patient, the system comprising:
a dual-energy radiation emission source;

at least one processor; and 
a memory coupled to the at least one processor, the memory storing instructions that when executed by the at least one processor, perform a set of operations comprising:
			receiving radiation detection data from the radiation detector;
based on the radiation detection data, generating a scan representation;
estimating an amount of lean tissue in a region of interest;
identifying a primary fat target in the region of interest in the scan representation, wherein the primary fat target is a subcutaneous fat region; 
determining an amount of fat tissue in the primary fat target; 
determining an amount of lean tissue in the primary fat target;
using the lean mass and fat mass in the primary fat target to determine a correction for the hydration of the fat mass (Ef) and a correction of the hydration of the lean mass (El); and
correcting the estimated amount of lean tissue based on subtracting [[the]] a product of Ef and the determined amount of fat tissue from [[the]]a product of [[Ef ]]El and the estimated amount of lean tissue in the region of interest to generate a corrected muscle mass value. 

7.	(Previously Presented) The system of claim 5, wherein the set of operations further includes comparing the amount of fat tissue in the primary fat target to a reference amount.

8. 	(Currently Amended) The system of claim 7, wherein the corrected muscle mass value is further based on the comparison.



10.	(Canceled) 

11.	(Currently Amended) The system of claim [[10]]1, wherein the set of operations further includes:
	modeling the subcutaneous fat layer; and 
	removing the subcutaneous fat layer from the estimated amount of lean tissue. 

12.-20.	(Cancelled)

21.	(New) The system of claim 1, further comprising a display, wherein the set of operations further includes displaying, on the display, the corrected muscle mass value. 

22.	(New) The system of claim 5, further comprising a display, wherein the set of operations further includes displaying, on the display, the corrected muscle mass value.

23.	(New) The system of claim 5, wherein the region of interest is an appendage. 

24.	(New) The system of claim 5, wherein the region of interest is a torso region of the patient. 

25.	(New) The system of claim 5, further comprising a display, wherein the set of operations further includes displaying, on the display, the corrected muscle mass value.

26.	(New) The system of claim 5, wherein the set of operations further includes:
	modeling the subcutaneous fat layer; and 


27.	(New) The system of claim 6, wherein the region of interest is an appendage.

28.	(New) The system of claim 6, wherein the region of interest is a torso region of the patient. 

29.	(New) The system of claim 6, further comprising a display, wherein the set of operations further includes displaying, on the display, the corrected muscle mass value.

Allowable Subject Matter
Claims 1 – 9, 11 and 21 – 29 (renumbered as 1 – 19, respectively) are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The current invention is directed to a method/system for measuring muscle mass of a patient wherein 
determining an amount of fat in the primary fat target; comparing the amount of fat in the primary fat target to a reference; and based on the comparison, correcting an estimated amount of lean tissue to generate a corrected muscle mass value; and/or
determining an amount of fat tissue in the primary fat target; determining an amount of lean tissue in the primary fat target; and correcting the estimated amount of lean tissue in the region of interest based on the amount of lean tissue in the primary fat target to generate a corrected muscle mass value; and/or
determining an amount of fat tissue in the primary fat target; determining an amount of lean tissue in the primary fat target; using the lean mass and fat mass in the f and the determined amount of fat tissue from a product of El and the estimated amount of lean tissue in the region of interest to generate a corrected muscle mass value.
The closest prior art Pietrobelli et al. (Dual-energy X-ray absorptiometry: fat estimation errors due to variation in soft tissue hydration, IDS) discloses method/system for fat estimation errors due to variation in soft tissue hydration. However, it fails to teach wherein determining an amount of fat in the primary fat target; comparing the amount of fat in the primary fat target to a reference; and based on the comparison, correcting an estimated amount of lean tissue to generate a corrected muscle mass value; and/or
determining an amount of fat tissue in the primary fat target; determining an amount of lean tissue in the primary fat target; and correcting the estimated amount of lean tissue in the region of interest based on the amount of lean tissue in the primary fat target to generate a corrected muscle mass value; and/or
determining an amount of fat tissue in the primary fat target; determining an amount of lean tissue in the primary fat target; using the lean mass and fat mass in the primary fat target to determine a correction for the hydration of the fat mass (Ef) and a correction of the hydration of the lean mass (Ei); and correcting the estimated amount of lean tissue based on subtracting a product of Ef and the determined amount of fat tissue from a product of El and the estimated amount of lean tissue in the region of interest to generate a corrected muscle mass value.

The prior arts of record fail to teach, or obvious to teach, method/system for measuring muscle mass of a patient wherein
determining an amount of fat in the primary fat target; comparing the amount of fat in the primary fat target to a reference; and based on the comparison, correcting an estimated amount of lean tissue to generate a corrected muscle mass value; and/or
determining an amount of fat tissue in the primary fat target; determining an amount of lean tissue in the primary fat target; and correcting the estimated amount of lean tissue in the region of interest based on the amount of lean tissue in the primary fat target to generate a corrected muscle mass value; and/or
determining an amount of fat tissue in the primary fat target; determining an amount of lean tissue in the primary fat target; using the lean mass and fat mass in the primary fat target to determine a correction for the hydration of the fat mass (Ef) and a correction of the hydration of the lean mass (Ei); and correcting the estimated amount of lean tissue based on subtracting a product of Ef and the determined amount of fat tissue from a product of El and the estimated amount of lean tissue in the region of interest to generate a corrected muscle mass value;
in combination with all other limitations of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.


/QIAN YANG/Primary Examiner, Art Unit 2668